11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Douglas L. Baker,                              * From the 50th District
                                                 Court of Baylor County,
                                                 Trial Court No. 10,626.

Vs. No. 11-13-00152-CV                         * March 26, 2015

Rhonda Hertel,                                 * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed. The costs incurred by reason
of this appeal are taxed against Douglas L. Baker.